 329 NLRB No. 211NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Tradefair Discount, Inc. d/b/a Mike™s #1 and UnitedFood and Commercial Workers, Local 880, a/wUnited Food and Commercial Workers Interna-tional Union, AFL-CIO, CLC. Case 8ŒCAŒ30460September 20, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDBRAMEUpon a charge filed by the Union on January 20, 1999,the General Counsel of the National Labor RelationsBoard issued a complaint on June 28, 1999, against
Tradefair Discount Inc. d/b/a Mike™s #1, the Respondent,
alleging that it has violated Section 8(a)(1) and (5) of the
National Labor Relations Act.  Although properly served
copies of the charge and complaint, the Respondent
failed to file an answer.On August 16, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On August18, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated July 23, 1999, notified the Respondent that
unless an answer were received by August 6, 1999, a
Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in  Cleveland, Ohio,has been engaged in the operation of a retail food store.During the calendar year preceding the issuance of the
complaint, the Respondent, in conducting its businessoperations, received revenues valued in excess of$500,000, and purchased and received at its Cleveland
facility goods and materials in unchanged form, valued
in excess of $2000 from other enterprises located within
the State of Ohio.  Each of these other enterprises hadreceived these goods and materials from points locateddirectly outside the State of Ohio.  We find that the Re-spondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and that
the Union is a labor organization within the meaning of
Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent (Unit A),constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All regular food store employees in the Respondent™sretail store outlet located at 7210 Superior Avenue,Cleveland, Ohio, excluding meat department employ-ees, regular clerical personnel, managers and all profes-sional employees, guards and supervisors as defined inthe Act.The following employees of the Respondent (Unit B),constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All of the Respondent™s regular meat department anddeli employees in its retail store located at 7210 Supe-rior Avenue, Cleveland, Ohio, including meat depart-ment heads, first cutters, journeymen meatcutters,meatcutter-counter employees, apprentice meat cutters,
meat clerks, head deli clerks, deli clerks, and food
service clerks, but excluding grocery department em-ployees,  regular clerical personnel, managers and allprofessional employees, guards and supervisors as de-fined in the Act.In or about 1992 the Union was certified as the exclu-sive collective-bargaining representative of Unit A andUnit B and has been so recognized by the Respondent.
Said recognition has been embodied in successive col-lective-bargaining agreements, the most recent of whichwas effective from 1992 to 1995, and which was re-newed thereafter on a yearly basis to the present.At all times since 1992, based on Section 9(a) of theAct, the Union has been the exclusive collective-bargaining representative of the employees in Unit A andUnit B.On or about November 25, 1998, the Respondentceased operations at its Cleveland, Ohio facility.  On orabout December 4 and 7, 1998, the Union requested that
the Respondent bargain collectively over the effects of
the closing of the Respondent™s Cleveland, Ohio facility.
Since on or about December 4, 1998, the Respondent has DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2refused the Union™s request, and thus the Respondent hasfailed and refused to bargain collectively with the Union.Since on or about December 4 and 7, 1998, the Unionhas requested that the Respondent furnish the Union withthe following information:  all documents in its posses-sion or control that relate to the transfer of the merchan-dise or product to the Woodland Shop-Rite, and anyother transfer or disposition of any assets of the Respon-dent to any other location, person or entity.  The infor-mation requested by the Union is necessary for, and rele-vant to, the Union™s performance of its duties as the ex-clusive collective-bargaining representative of Unit Aand Unit B.Since on or about December 4, 1998, the Respondenthas failed and refused to furnish the Union with the in-formation requested by it.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in
Section 7 of the Act, has been failing and refusing to
bargain collectively and in good faith with the exclusive
collective-bargaining representative of its employees,
and has thereby engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(1) and(5) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(1)and (5) by failing to bargain with the Union concerning
the effects on unit employees of the termination of its
business operations in Cleveland, Ohio, we shall order
the Respondent, on request, to bargain with the Union
concerning the effects of its decision to close its Cleve-land, Ohio facility.As a result of the Respondent™s unlawful failure tobargain in good faith with the Union about the effects ofits decision to close its facility, the terminated employeeshave been denied an opportunity to bargain through their
collective-bargaining representative.  Meaningful bar-gaining cannot be assured until some measure of eco-nomic strength is restored to the Union.  A bargainingorder alone, therefore, cannot serve as an adequate rem-edy for the unfair labor practices committed.Accordingly, we deem it necessary, in order to effec-tuate the purposes of the Act, to require the Respondentto bargain with the Union concerning the effects of
closing its facility on its employees, and shall accompanyour order with a limited backpay requirement designedboth to make whole the employees for losses suffered as
a result of the violations and to recreate in some practi-cable manner a situation in which the parties™ bargainingposition is not entirely devoid of economic consequencesfor the Respondent.  We shall do so by ordering the Re-spondent to pay backpay to the terminated employees ina manner similar to that required in Transmarine Navi-gation Corp., 170 NLRB 389 (1968).Thus, the Respondent shall pay its terminated employ-ees backpay at the rate of their normal wages when lastin the Respondent™s employ from 5 days after the date of
this Decision and Order until occurrence of the earliest of
the following conditions:  (1) the date the Respondent
bargains to agreement with the Union on those subjects
pertaining to the effects of the closing of its facility on its
employees; (2)  a bona fide impasse in bargaining; (3)the Union™s failure to request bargaining within 5 busi-ness days after receipt of this Decision and Order, or tocommence negotiations within 5 days of the Respon-dent™s notice of its desire to bargain with the Union; (4)the Union™s subsequent failure to bargain in good faith;but in no event shall the sum paid to these employees
exceed the amount they would have earned as wages
from the date on which the Respondent terminated its
operations, to the time they secured equivalent employ-ment elsewhere, or the date on which the Respondentshall have offered to bargain in good faith, whichever
occurs sooner; provided, however, that in no event shall
this sum be less than the employees would have earned
for a 2-week period at the rate of their normal wages
when last in the Respondent™s employ.  Backpay shall bebased on earnings which the terminated employeeswould normally have received during the applicable pe-riod, less any net interim earnings, and shall be computedin accordance with F.W. Woolworth Co., 90 NLRB 289(1950), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).In view of the fact that the Respondent™s facility is cur-rently closed, we shall order the Respondent to mail acopy of the attached notice to the Union and to the last
known addresses of its former employees in order to in-form them of the outcome of this proceeding.Further, having found that the Respondent has failed toprovide the Union information that is relevant and neces-sary to its role as the exclusive collective bargaining rep-resentative of the unit employees, we shall order the Re-spondent to furnish the Union with the information re-quested.ORDERThe National Labor Relations Board orders that theRespondent, Tradefair Discount, Inc. d/b/a Mike™s #1,Cleveland, Ohio, its officers, agents, successors, and as-signs, shall1.  Cease and desist from(a)  Refusing to bargain with United Food and Com-mercial Workers Local 880, a/w United Food and Com-mercial Workers International Union, AFLŒCIO, CLC,which is the designated exclusive bargaining representa- MIKE™S #13tive of the Respondent™s employees in the appropriateunits, over the effects of its decision to close its Cleve-land, Ohio facility.  The appropriate units consist of:Unit A:All regular food store employees in the Respondent™sretail store outlet located at 7210 Superior Avenue,Cleveland, Ohio, excluding meat department employ-ees, regular clerical personnel, managers and all profes-sional employees, guards and supervisors as defined inthe Act.Unit B:All of the Respondent™s regular meat department anddeli employees in its retail store located at 7210 Supe-rior Avenue, Cleveland, Ohio, including meat depart-ment heads, first cutters, journeymen meatcutters,meatcutter-counter employees, apprentice meat cutters,
meat clerks, head deli clerks, deli clerks, and food
service clerks, but excluding grocery department em-ployees,  regular clerical personnel, managers and allprofessional employees, guards and supervisors as de-fined in the Act.(b)  Failing and refusing to provide necessary and rele-vant information to the Union, on request.(c)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union concerning theeffects on the unit employees of the termination of theRespondent™s business operations at its Cleveland, Ohiofacility, and the termination of the unit employees.(b) Pay its former employees in the units describedabove their normal wages when in the Respondent™s em-ploy from 5 days after the date of this decision until theoccurrence of the earliest of the following conditions:
(1) the date the Respondent bargains to agreement with
the Union on those subjects pertaining to the effects of
the closing of its facility on its employees; (2)  a bonafide impasse in bargaining; (3)  the Union™s failure torequest bargaining within 5 business days after receipt ofthis Decision and Order, or to commence negotiationswithin 5 days of the Respondent™s notice of its desire to
bargain with the Union; (4)  the Union™s subsequent fail-ure to bargain in good faith; but in no event shall the sumpaid to these employees exceed the amount they would
have earned as wages from November 25, 1998, the date
on which the Respondent terminated its operations, to the
time they secured equivalent employment elsewhere, or
the date on which the Respondent shall have offered to
bargain in good faith, whichever occurs sooner; pro-vided, however, that in no event shall this sum be lessthan the employees would have earned for a 2-week pe-riod at the rate of their normal wages when last in theRespondent™s employ, with interest, as set forth in the
remedy portion of this decision.(c)  Furnish to the Union in a timely manner the infor-mation requested by the Union on December 4 and De-cember 7, 1998.(d)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(d)  Within 14 days after service by the Region, dupli-cate and mail, at its own expense and after being signedby the Respondent™s authorized representative, signed
and dated copies  of the attached notice marked "Appen-dix"1 to the Union and to all current and former unit em-ployees.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. September 20, 1999John C Truesdale,                          ChairmanSarah M. Fox,                                 MemberJ. Robert Brame III,                    Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT  refuse to bargain with United Food andCommercial Workers Local 880, a/w United Food andCommercial Workers International Union, AFLŒCIO,
CLC, which is the designated exclusive bargaining repre-sentative of our employees in the appropriate units, over                                                       1If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4the effects of our decision to close our Cleveland, Ohiofacility.  The appropriate units consist of:Unit A:All regular food store employees in our retail storeoutlet located at 7210 Superior Avenue, Cleveland,Ohio, excluding meat department employees, regular
clerical personnel, managers and all professional em-ployees, guards and supervisors as defined in the Act.Unit B:All of our regular meat department and deli employeesin our retail store located at 7210 Superior Avenue,Cleveland, Ohio, including meat department heads,
first cutters, journeymen meatcutters, meatcutter-counter employees, apprentice meat cutters, meatclerks, head deli clerks, deli clerks, and food service
clerks, but excluding grocery department employees,
regular clerical personnel, managers and all profes-sional employees, guards and supervisors as defined inthe Act.WE WILL NOT fail and refuse to provide necessary andrelevant information to the Union, on request.WE WILL NOT  in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union concern-ing the effects on the unit employees of the terminationof our business operations at our Cleveland, Ohio facil-ity, and the termination of our unit employees.WE WILL pay our former employees in the units de-scribed above their normal wages for the period of timeset forth in the decision underlying this notice to em-ployees, with interest.WE WILL furnish to the Union in a timely manner theinformation requested by the Union on December 4 and7, 1998.TRADEFAIR DISCOUNT, INC. D/B/A MIKE™S #1